Citation Nr: 0126411	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  01-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a left 
above the knee amputation with stump osteomyelitis and left 
femoral popliteal graft infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel

INTRODUCTION

The veteran had active air service from May 1965 to March 
1967.  This appeal comes to the Board of Veterans' Appeals 
from an August 2000 decision by the Department of Veterans 
Affairs (VA) Houston Regional Office (RO), which denied the 
benefit sought on appeal.


FINDING OF FACT

There is no competent medical evidence demonstrating that the 
conditions resulting in the veteran's left above the knee 
amputation (AKA) with stump osteomyelitis and left femoral 
popliteal graft infection, or any subsequent corrective 
surgery, were the result of or caused by VA hospitalization, 
medical or surgical treatment.


CONCLUSION OF LAW

The criteria for granting compensation for the veteran's left 
AKA with stump osteomyelitis and left femoral popliteal graft 
infection pursuant to 38 U.S.C. § 1151 have not been met.  
38 U.S.C.A. §§ 1151, 5103A, (West 1991 & Supp. 2001); 
38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 45620, et seq. (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100-3A, 5106-7, 5126 (West Supp. 2001)), 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how the duty is to be 
discharged.  The law affects claims pending on or filed after 
the date of enactment (as well as certain claims finally 
denied during the period from July 14, 1999 to November 9, 
2000).

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
See 38 U.S.C.A. §§ 5103-5103A.  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  A significant body of lay 
and medical evidence was developed, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to 
compensation under 38 U.S.C. § 1151.  The veteran and his 
representative responded to the RO communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, 
para. 16 (57 Fed. Reg. 49,747 (1992)) (if the appellant has 
raised an argument or asserted the applicability of a law or 
Court analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  In this instance, no 
such examination is necessary as the VA medical reports 
obtained by the RO provide sufficient evidence to adjudicate 
the factual and legal issues raised by the veteran's claim 
and there is no area where the facts are disputed by 
competent medical evidence or uncertain.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record, and that a remand on the issues 
being finally adjudicated would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994) (remands only 
resulting in unnecessary additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided); Soyini 
v. Derwinski, 1 Vet.App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

VA recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
the amendment to 38 C.F.R. § 3.156(a), not applicable in this 
case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  Thus, the Board's conclusion 
that the RO has satisfied the VCAA's requirements applies 
equally to the new regulations.

The medical evidence in the file indicates that the veteran 
was treated at VA medical facilities for peripheral 
neuropathy and peripheral vascular disease since about 1994; 
a left femoral-popliteal bypass secondary to his vascular 
disease was performed in April 1996, and a left AKA was 
accomplished in August 1997 for the same condition.  
Discharge notes from the veteran's hospitalization from 
August to November 1997 indicate that he presented to the 
Houston VAMC in late August 1997 with complaints of 
increasing severity of left lower extremity claudication  for 
several weeks prior to admission with pain at rest and after 
exercise.  The pain was so severe as to prevent sleep.  An 
angiogram revealed occlusion of the external iliac, common 
femoral and superficial femoral, and occlusion of the distal 
half of the popliteal.  In the medical opinion of the 
attending physicians, the severity of the veteran's 
peripheral vascular disease (PVD) necessitated an amputation.  
He was informed of this and signed a form consenting to a 
"left below the knee amputation, possible above knee 
amputation and all other indicated procedures."

The operative report indicates that the left calf was swollen 
and rigid prior to the procedure, with no motion at all.  
There was livid discoloration of the skin on the posterior 
aspect of the calf, and, following a consultation among the 
veteran, his surgeon and his attending physician, a decision 
was made to forego the BKA and perform an AKA.  The veteran 
was said to tolerate the procedure well, and the surgery 
itself was uneventful.  However, he developed pain in the 
left stump afterwards.  An MRI of the left leg revealed a 
clot in the muscle and some oozing of blood.  However, as of 
September 20, 1997, laboratory reports were normal and no 
sign of infection was noted.  On September 26, the veteran 
reported to a nurse that he had removed the stitches from his 
stump and cleaned it with alcohol.  He reported that his pain 
had been relieved.  Subsequent thereto, the stump became 
infected, and on October 1, 1997, the veteran had further 
surgery to revise the AKA stump, which had become necrotic 
with non-healing ulceration and dry gangrene.  Thereafter, 
the stump healed without significant complication.

Most recently, in December 1999, the veteran presented to the 
Houston VAMC indicating that he had chronic drainage from the 
AKA stump for approximately two years.  Exploration of the 
stump revealed an infected left femoral-popliteal graft.  
After having the need for an operation to remove the infected 
graft explained to him, the veteran consented to the 
procedure, which was performed uneventfully.  There was no 
complication from the surgery.  None of the operative reports 
or other notes from any period of hospitalization indicate 
that any of the conditions warranting surgery after the 
initial AKA in August 1997 were the result of any omission or 
commission by VA medical personnel. 

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in April 2000.  The law 
provides, inter alia, that a disability will be treated as if 
service connected if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment provided by VA and the 
proximate cause of the disability was "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault" on VA's part, or "an event not 
reasonably foreseeable."

38 C.F.R. § 3.358 implements this statute, providing in 
pertinent part that compensation is not payable for the 
continuance or natural progress of disease or injuries for 
which hospitalization, etc., was authorized.  38 C.F.R. 
§ 3.358(b)(2).  A determination that any "additional 
disability" was caused by VA treatment, etc., must show that 
it is "not merely coincidental" with the treatment or 
examination, but "actually the result" thereof; and 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  See 38 C.F.R. § 3.358(c)(1), (2).

The loss of the veteran's left lower extremity above the knee 
was, of course, a "result" of the August 1997 AKA.  He 
cannot base his claim on the surgical result itself, however, 
since the amputation of his leg was a "necessary 
consequence" of the operation to which he consented.  See 
Brown v. Gardner, 115 S.Ct. 552, 556 n.3 (1994).  He must 
demonstrate that the worsening PVA affecting his left foot 
and lower extremity, which made the AKA necessary, were the 
result of negligent VA treatment, or an unforeseeable event, 
and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  

In August 2001, the veteran testified at a hearing before a 
traveling member of the Board at the Houston RO.  He stated 
that he felt that the "tube" (i.e., femoral-popliteal 
graft) was improperly placed in his left lower extremity, 
necessitating both the initial amputation and subsequent 
revision of the left AKA stump.

With respect to the veteran's testimony, the Board notes that 
the medical evidence plainly establishes that the veteran's 
initial left AKA was made necessary by his progressing PVD 
and the occlusion of multiple blood vessels in the left lower 
extremity, with no mention made of the femoral-popliteal 
graft.  Nor is the graft mentioned as a potential cause of 
the veteran's initial post-operative infection, which led to 
the revision of the left AKA stump in October 1997.  Finally, 
although the infected graft was the cause of the December 
1999 surgery, there is no medical evidence suggesting that 
improper placement of the graft was the cause of the 
infection.  Moreover, the U.S. Court of Appeals for Veterans 
Claims has repeatedly held that a veteran's lay statements 
are not competent to prove a matter requiring medical 
expertise.  See, e.g., Layno v. Brown, 6 Vet.App. 465, 469 
(1994).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet.App. 134, 137 
(1994), and, since he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of a 
condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  There is no medical evidence of record which 
supports the veteran's claim that improper placement or other 
negligence by VA medical personnel caused the graft to become 
infected.  

The veteran has failed to offer any medical evidence to 
support his claim.  Thus, in the absence of competent 
evidence to suggest his initial left AKA or any subsequent 
corrective surgery was a result of VA hospitalization or 
treatment, his appeal must be denied.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(c)(1), (2); see also 38 U.S.C. 
§ 5107(a) (a claimant has the responsibility to present and 
support a claim for benefits).  The Board has considered, but 
does not find that it is required to apply, the evidentiary 
equipoise rule, which mandates that where the evidence is 
balanced and a reasonable doubt exists as to a material 
issue, the benefit of the doubt shall be given to the 
claimant.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  A reasonable 
doubt must be a substantial doubt, within the range of 
probability.  Id.  In this case, no such doubt exists.


ORDER

Compensation for a left above the knee amputation with stump 
osteomyelitis and left femoral popliteal graft infection, 
pursuant to 38 U.S.C. § 1151, is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

